Citation Nr: 0738749	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include narcolepsy and sleep apnea.

2.  Entitlement to service connection for a psychiatric 
disability, to include depression.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for congestive heart 
failure.

5.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for a sleep 
disorder, to include narcolepsy and sleep apnea, is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran has a currently diagnosed 
psychiatric disability.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran's current migraine headaches are 
causally related to his active service.

3.  Congestive heart failure was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be causally related to active service.

4.  Hypertension was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence of record to be causally related to active service.


CONCLUSIONS OF LAW


1.  A psychiatric disability, to include depression, was not 
incurred in, or aggravated by, active service, nor may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  A migraine headache disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Congestive heart failure was not incurred in, or 
aggravated by, active service, nor may be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110,1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Hypertension was not incurred in, or aggravated by, 
active service, nor may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.303, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
  
In the present case, VA, priot to initial adjudication, 
satisfied its duty to notify by means of a May 2005 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, as well as 
requested that he provide any evidence in his possession that 
pertains to his claims.  The Board observes that the 
aforementioned letter did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a cardiovascular disability, 
hypertension, or psychosis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in, or aggravated by, such service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004).

Where the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1096 (indicating that, 
in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Psychiatric Disability

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include depression.  With 
respect to an in-service injury or disease, the Board notes 
that a May 1975 service personnel record reflects that the 
reporting officer indicated that the veteran had an inherent 
nervous and emotional personality.  Further, a July 1975 
service medical record reflects that the veteran complained 
of nervousness.  The examiner's impression was 
hypersensitivity or possible paranoia and situational anxiety 
reaction.  However, the veteran has not presented any 
evidence to show that he has a current psychiatric 
disability.  Indeed, the record is silent for evidence of 
post-service complaints or diagnoses of, or treatment for 
depression, or any other psychiatric disability.

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed psychiatric 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim.  

Thus, although the veteran asserts that he has a psychiatric 
disability that is related to service the negative evidence 
of record is of greater probative value than his statements 
in support of his claim.  Therefore, as the competent 
evidence of record fails to establish that the veteran has a 
current psychiatric disability that is related to his active 
military service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disability, to include 
depression.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.

2.  Migraine Headaches

The veteran asserts that service connection is warranted for 
migraine headaches.  At the outset, the Board observes that 
on the veteran's report of medical history, taken in 
conjunction with a November 1972 examination, the veteran 
reported a history of frequent or severe headaches, which he 
indicated he occasionally had in school (presumably prior to 
service).  However, the Board observes that the record does 
not contain any documented contemporaneous clinical findings 
to establish that the veteran had a chronic, pre-existing, 
headache disability.  Thus, although the veteran reported 
that he had a history of headaches prior to service, the then 
contemporaneous, objective clinical findings of record do not 
reflect that the veteran had a chronic, headache disability.  
Therefore, the Board finds that the presumption of soundness 
applies in this case.  Where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands--that 
is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1096.

The record demonstrates that the veteran complained of, and 
was treated for headaches in 1976.  Post-service treatment 
records dated in 2002 also demonstrate that the veteran has 
sought treatment for headaches.  As to the etiology of the 
veteran's current headaches, a VA examiner, in May 2007, 
opined that the veteran's headaches were not as likely as not 
related to his military service.  In reaching this 
conclusion, the examiner noted that the veteran complained of 
experiencing headaches on one occasion in 1975 and then for a 
fifteen day time period between February 9, 1976 to February 
24, 1976, but that there was no further documentation of a 
headache disorder until 2005, 29 years following discharge.  
Based on the lapse of time between the veteran's last 
documentation of headaches in service and his current 
headaches, the examiner opined that the chronicity of the 
veteran's headaches had not been established and, thus, such 
headaches were not related to the veteran's military service.  
In the absence of any evidence to the contrary, the Board 
must conclude that the preponderance of the evidence is 
against a finding that the veteran's current headaches are 
etiologically related to service.

In conclusion, although the veteran asserts that his current 
migraine headache disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the May 2007 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran's 
current migraine headache disability is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for migraine 
headaches.

3.  Congestive Heart Failure

The veteran asserts that service connection is warranted for 
congestive heart failure.  The record demonstrates that the 
veteran has been treated for congestive heart failure since 
2002.  However, his service medical records do not 
demonstrate that he ever complained of, or was treated for 
congestive heart failure.  Indeed, on reports of medical 
history in May 1972, November 1972, and May 1976 reports of 
medical history, the veteran denied a history of heart 
trouble.  Moreover, on the corresponding reports of medical 
examination, examiners reported that the veteran's heart was 
normal.  Additionally, no competent clinical evidence of 
record establishes that the veteran's current congestive 
heart failure, initially demonstrated by the record years 
after service, is etiologically related to any incident of 
service.  Therefore, in the absence of any medical evidence 
that the veteran's current congestive heart failure is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of congestive 
heart failure in 2002, years after his 1976 discharge from 
service, to be too remote from service to be reasonably 
related to service.   See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, the Board finds that the 
veteran is not entitled to a grant of service connection on a 
nonpresumptive direct basis for his current congestive heart 
failure.

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's cardiovascular disability 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his period of 
service.  In this case, there is no evidence that the 
veteran's current cardiovascular disability (congestive heart 
failure) was manifested to a compensable degree within one 
year of his separation from service.  In fact, the first 
documented clinical diagnosis of a current cardiovascular 
disability was in 2002, which was many years after service.  
Hence, the Board finds that the evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for a cardiovascular disability.

In conclusion, although the veteran asserts that his current 
congestive heart failure is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current congestive heart failure 
is related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for congestive heart failure.

4.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  The record demonstrates that the veteran has 
been treated for hypertension since 2002.  However, his 
service medical records do not demonstrate that he ever 
complained of, or was treated for hypertension.  Indeed, on 
reports of medical history in May 1972, November 1972, and 
May 1976 reports of medical history, the veteran denied a 
history of high blood pressure.  Moreover, no competent 
clinical evidence of record establishes that the veteran's 
current hypertension, initially demonstrated by the record 
years after service, is etiologically related to any incident 
of service.  Therefore, in the absence of any medical 
evidence that the veteran's current hypertension is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of 
hypertension in 2002, years after his 1976 discharge from 
service, to be too remote from service to be reasonably 
related to service.   See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, the Board finds that the 
veteran is not entitled to a grant of service connection on a 
nonpresumptive direct basis for his current hypertension.

As stated above, in order to establish service connection on 
a presumptive basis, the veteran's hypertension must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's current 
hypertension was manifested to a compensable degree within 
one year of his separation from service.  In fact, the first 
documented clinical diagnosis of hypertension was in 2002, 
which was many years after service.  Hence, the Board finds 
that the evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for hypertension.

In conclusion, although the veteran asserts that his current 
hypertension is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current hypertension is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2007), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include depression is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for congestive heart 
failure is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The veteran asserts that service connection is warranted for 
a sleep disorder, to include narcolepsy and sleep apnea.  At 
the outset, the Board observes that in a report of medical 
history, taken in conjunction with a November 1972 
examination, the veteran reported a history of frequent 
trouble sleeping, which he indicated that he had experienced 
as along as he could remember.  However, the record does not 
contain objective clinical findings that reflect the veteran 
had a chronic, diagnosed sleep disorder prior to service.  In 
this regard, however, the record does not reflect that VA has 
attempted to obtain any available clinical records of 
treatment for a sleep disorder prior to service.

In the event that no objective evidence of a pre-existing 
sleep disorder is obtained, the presumption of soundness on 
induction applies in this case.  38 U.S.C.A. § 1111 (West 
2002).  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.  
The veteran's service medical records reflect that during 
service in November 1972 and May 1976, the veteran, in 
reports of medical history, indicated a history of frequent 
trouble sleeping.  Post service clinical records dated in 
1992 show treatment for excessive daytime sleepiness and 
sleep apnea.  There is no more recent evidence of record to 
show that he currently continues to be diagnosed with, or 
treated for such conditions.  However, the record does not 
contain a clinical opinion as to whether the etiology of any 
current sleep apnea (if still present) or other sleep 
disorder is related to service.  An examination to obtain 
such an opinion would be useful in this case.

In view of the foregoing, the case is hereby remanded for the 
following action:

1.  Contact the veteran and request that 
he provide the names, addresses and dates 
of treatment of all providers of medical 
treatment for sleep apnea, narcolepsy or 
any other sleep disorder, prior to 
service, and since service.  After 
obtaining any necessary authorization 
from the veteran for release of such 
documents, all identified providers 
should be contacted to obtain such 
treatment reports.

2.  Schedule the veteran for appropriate 
evaluation, to include overnight study if 
feasible, to determine the presence and 
etiology of any current sleep disorder, 
to include narcolepsy, and/or sleep 
apnea.  All indicated tests and studies 
should be obtained.  The claims folder 
must be made available to the examiner(s) 
for use in evaluating the veteran.  The 
examiner(s) are requested to opine as to 
whether it is at least as likely as not 
that any current sleep disorder is 
related to active service, to include 
November 1972 and May 1976 reported 
histories of frequent trouble sleeping.  
The complete rationale for the opinion 
provided should be set forth.

3.  Following completion of the above 
requested actions, readjudicate the issue 
on appeal.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The veteran is advised that a failure to report for a 
scheduled examination without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


